Citation Nr: 0947248	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from November 
1987 to March 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which confirmed and continued a previous 
denial of service connection for bilateral pes planus.

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a November 1997 decision, the RO denied the Veteran's 
claim for service connection for bilateral pes planus.  A 
timely appeal was not submitted, and the decision became 
final.

3.  Evidence associated with the claims file since the 
November 1997 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral pes planus, or raises a 
reasonable possibility of substantiating a claim for service 
connection for bilateral pes planus.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The November 1997 RO decision that denied service 
connection for bilateral pes planus is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's November 1997 denial 
is new and material, the Veteran's claim for service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for bilateral pes planus was received in 
March 2005.  Thereafter, he was notified of the general 
provisions of the VCAA by the New York RO in correspondence 
dated in June 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in February 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  Because of the favorable decision in this 
case, allowing the Veteran's request to reopen his claim for 
service connection for bilateral pes planus, any deficiency 
in the initial notice to the appellant of the duty to notify 
and the duty to assist in this claim is harmless error.  

New and Material Evidence

In a November 1997 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral pes 
planus.  It was noted that the disability existed prior to 
service, was noted on his enlistment examination report, and 
was not shown to be aggravated or permanently worsened during 
service.

Evidence of record included service treatment records, VA 
examination reports pertaining to other claimed disabilities 
dated in November 1994, VA treatment notes dated from April 
1995 to August 1997, and a VA feet examination report dated 
in August 1997.  

The Veteran attempted to reopen his claim for service 
connection for bilateral pes planus in March 2005.  This 
appeal arises from the RO's November 2005 decision that 
confirmed and continued the previous denial of service 
connection for bilateral pes planus.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the November 1997 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the November 1997 RO 
decision includes statements from the Veteran and his 
representative, VA treatment records, medical opinions 
included in physician's questionnaires provided by the 
Veteran's representative, and VA examination reports.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denial of 
service connection for bilateral pes planus was predicated on 
a lack of evidence showing that bilateral pes planus was 
aggravated military service.  The March 2005 and March 2007 
Disabled American Veterans physician's questionnaires 
contained opinions that the Veteran's bilateral pes planus 
was caused or aggravated by service; the September 2005 VA 
feet examination report also included an opinion that the 
Veteran's bilateral pes planus was caused or aggravated by 
service.  This information is material in that it addresses 
the basis for the previous denial, namely medical evidence of 
bilateral pes planus aggravated by service.  Thus, the claim 
must be reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral pes 
planus; to this extent, the appeal is allowed.




REMAND

In a VA feet examination report dated in September 2005, the 
examiner indicated that the claims file was "entirely 
reviewed".  He stated that several times between 1987 and 
1988 the Veteran sought treatment for bilateral feet pain due 
to flat feet, especially the examination on April 1988 when 
he was treated for pain on the right foot and diagnosed with 
flexor hallucis longus tendonitis.  Unfortunately, the 
examiner's statement is inaccurate and contradicted by the 
Veteran's service treatment records.  

The Board points out that although the Veteran was noted to 
have mild asymptomatic pes planus at his May 1987 enlistment 
examination, the only complaints related to his feet were in 
April 1988 (the assessment was flexor hallucis longus 
tendonitis right foot) and in February 1991 (the assessment 
was overuse syndrome).  Additional service treatment records 
reflected multiple complaints and treatment for a mild 
eversion strain of the left ankle with bilateral shin 
splints, a right tibial stress fracture, and iliotibial band 
syndrome.   He denied any foot trouble in medical history 
reports dated in July 1991 and at separation in January 1993. 

The first post-service evidence of any complaints related to 
bilateral pes planus is a June 1997 VA request for prosthetic 
services, in which the Veteran was provided with shoe inserts 
(prosthetics).

The Board also notes that the claims folder contains two 
medical opinions dated in March 2005 and March 2007 from 
private physicians that were issued on forms provided by the 
Veteran's representative.  Each report asked whether the 
physician "[is] able to review the veterans [sic] private 
hospital / treatment records," and each physician checked 
"yes."  However, neither physician indicated that he had 
the opportunity to review the Veteran's service treatment 
records or VA medical records, which are relevant to the 
issue of whether his bilateral pes planus was aggravated by 
service as alleged.  As a result, at this time the Board is 
unable to resolve doubt in the Veteran's favor based on these 
medical opinions alone because there is no evidence that 
either physician had access to the Veteran's service 
treatment records or claims folder, which are required to 
provide an accurate medical opinion regarding any service 
aggravation of his bilateral pes planus disability.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion).

Therefore, because of inaccuracies in the opinion, the 
September 2005 VA examination report and accompanying medical 
opinion are inadequate, and the claim must be remanded to 
provide the Veteran with an additional VA feet examination 
and medical opinion on the issue of whether a pre-service 
bilateral pes planus disability was caused or aggravated by 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his bilateral pes 
planus disability, including any VA 
treatment records from February 2009 to 
the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA 
feet examination to evaluate the current 
nature and etiology of his bilateral pes 
planus disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
performing the examination for review of 
the case, including a copy of this 
remand.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Following a thorough review of the claims 
folder and a physical examination of the 
Veteran, the physician is requested to 
provide a medical opinion as to whether 
it is as least as likely as not (50 
percent probability or greater) that the 
Veteran's bilateral pes planus was caused 
or aggravated by active military service.  
Opinions should be provided based on the 
results of a review of the medical and 
lay evidence of record, results of a 
thorough examination, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


